 



Exhibit 10.1
[Volterra Letterhead]
August 5, 2007
Mike Burns
[Address omitted for privacy reasons]

Re:   Employment Terms

Dear Mike:
Volterra Semiconductor Corporation (the “Company”) is pleased to offer you the
position of Vice President and Chief Financial Officer, reporting to Jeff
Staszak, President and Chief Executive Officer of the Company. Your duties and
responsibilities shall be assigned to you by the Company, consistent with the
above-described position. You will work at the Company’s headquarters, currently
located at 3839 Spinnaker Ct., Fremont, CA 94538. The Company may change your
position, duties, and work location from time to time in its discretion.
Your compensation will initially be $8,269.23 bi-weekly ($215,000 per year),
less payroll deductions and all required withholdings. You will be paid
bi-weekly and you will be eligible for the following standard Company benefits:
Medical, Dental, Vision, Life/ADD, LTD, 401k, ESPP (Employee Stock Purchase
Plan), PTO (Paid Time-Off) and holidays. You will initially accrue PTO at the
rate of 15 days per year, in accordance with the Company’s standard policies and
procedures. Details about these benefits are provided in the Company’s employee
handbook and Summary Plan Descriptions, available for your review. In addition
to the standard company benefits, and subject to approval by the Company’s Board
of Directors or a committee thereof (the “Board”), you will also be eligible to
participate in the Company’s annual Management Bonus Program, with an initial
target bonus equal to up to thirty percent (30%) of your annual salary. Please
note that the Company’s compensation and benefits policies may change from time
to time in its discretion.
Subject to approval by the Board, and pursuant to the Company’s 2004 Equity
Incentive Plan (the “Plan”), the Company shall grant you an option to purchase
100,000 shares of the Company’s common stock (the “Option”) at the fair market
value as determined in accordance with the Plan. The Option grant shall be
effective on the first day of the month following the date you commence
employment (the “Grant Date”), and shall be subject to the terms and conditions
of the Plan and your grant agreement. Your Option shall be subject to a four
year vesting schedule, under which twenty-five percent (25%) of your Option
shares will vest after twelve (12) months following the Grant Date, with the
remaining shares vesting in equal quarterly installments over the next three
years, until either the Option is fully vested or your employment ends,
whichever occurs first.
On your start date, the Company will pay you a sign-on bonus in the amount of
$65,000, less required payroll deductions and withholdings (the “Bonus”). If
within the first year of your employment (the “Initial Year”), you resign your
employment, or if during such Initial Year the Company terminates your
employment for Cause (as defined herein), you agree to repay a pro rata portion
of the Bonus, in proportion to the number of months employed during such Initial
Year. If the Company terminates your employment without Cause during such
Initial Year, you shall not be required to repay the Bonus. For purposes of this
letter, “Cause” shall mean a termination by the Company for any one or more of
the following reasons: (i) embezzlement, misappropriation of corporate funds, or
other acts of dishonesty; (ii) the conviction, plea of guilty, or nolo
contendere to any felony or of any misdemeanor involving moral turpitude;
(iii) engagement in any activity that you know or should know could materially
harm the business or reputation of the Company; (iv) material violation of any
statutory, contractual, or common law duty or obligation owed by you to the
Company; (v) material breach of your Employee Proprietary Information and

 



--------------------------------------------------------------------------------



 



Inventions Agreement; or (vi) repeated failure to substantially perform your
assigned duties or responsibilities. This bonus does not affect the at-will
nature of your employment.
As a Company employee, you will be expected to abide by Company policies and
procedures, and acknowledge in writing that you have read and will comply with
the Company’s employee handbook. As a condition of employment, you must read,
sign and comply with the attached Employee Proprietary Information and
Inventions Assignment which prohibits unauthorized use or disclosure of Company
proprietary information.
In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises or use in your work for the Company any unpublished
documents or property belonging to any former employer or third party that you
are not authorized to use and disclose. You represent further that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company. By accepting employment with the Company,
you are representing that you will be able to perform your job duties within
these guidelines.
Normal business hours are from 9:00 a.m. to 6:00 p.m., Monday through Friday. As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.
Your employment relationship is at will, and nothing in this Agreement shall
affect the at-will nature of your employment. You may terminate your employment
with Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, Company may terminate your employment at any time, with or
without cause or advance notice. Your employment at-will status can only be
modified in a written agreement signed by you and by another officer of the
Company. As required by law, this offer is subject to satisfactory proof of your
right to work in the United States.
This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. This
letter agreement cannot be changed except in a written agreement signed by you
and a duly authorized officer of the Company.
Please sign and date this letter and the enclosed Employee Proprietary
Information and Inventions Agreement, and return them to me by August 7, 2007,
if you wish to accept employment at the Company under the terms described above.
If you accept our offer, we would like you to start on August 20, 2007.

 



--------------------------------------------------------------------------------



 



Note: This offer will be contingent upon a successful completion of the
mandatory background check. Please feel free to contact us in case of any
questions on the process. Thank you.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,

                /s/ Jeff Staszak       Jeff Staszak      President and Chief
Executive Officer
Volterra Semiconductor Corporation     

I accept your offer as stated and will begin employment on August 20, 2007.
Accepted:

             
 
           
/s/ Mike Burns

 
Mike Burns
      August 6, 2007
 
Date    

Attachment: Employee Proprietary Information and Inventions Agreement

 